USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1905                     SHARON HUGHES MENDONCA,                      Plaintiff, Appellant,                                v.                      AMY O'BRIEN WINTERSEN,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Edward F. Harrington, U.S. District Judge]                              Before                      Selya, Circuit Judge,                   Cyr, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                                                     Sharon Hughes Mendonca on brief pro se.     Robin Aaronson Maher and Segalini & Neville on brief forappellee.December 27, 1999                                              Per Curiam.   After a thorough review of the record  and the submissions of the parties, we affirm for the reason  stated by the district court in its Order dated July 27, 1999.   Furthermore, the district court also lacked subject matter  jurisdiction under the Rooker-Feldman doctrine.  See District  of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476  (1983) ("[A] United States District Court has no authority to  review final judgments of a state court in judicial  proceedings."); Rooker v. Fidelity Trust Co., 263 U.S. 413,  415-16 (1923) (same).            Affirmed.  1st Cir. Loc. R. 27(c).